USCA11 Case: 20-14432     Date Filed: 09/21/2021    Page: 1 of 6



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-14432
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:91-cr-00655-WPD-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

CHARLES CLARK,
a.k.a. Bunky Brown,


                                                            Defendant-Appellant.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (September 21, 2021)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14432        Date Filed: 09/21/2021    Page: 2 of 6



      Charles Clark, a 70-year-old federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act of 2018. For

the reasons discussed below, we affirm.

      In 1992, a federal grand jury issued a superseding indictment charging Mr.

Clark with conspiring to possess cocaine with the intent to distribute, in violation of

21 U.S.C. § 846 (Count 1); and possessing five or more kilograms of cocaine with

the intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count

2). A jury convicted Mr. Clark on both counts.

      Based on his total offense level of 43 and criminal history category of III, his

then-mandatory Sentencing Guidelines range was life imprisonment. The statutory

term of imprisonment was also life under 21 U.S.C. § 851, pursuant to the

government’s notice of seeking an enhanced penalty. Mr. Clark objected to the base

offense level at sentencing, arguing that the amount of cocaine was calculated

incorrectly. The district court overruled his objections and sentenced him to life

imprisonment. Mr. Clark appealed, and we affirmed his convictions and sentences.

See United States v. Clark, 84 F.3d 436 (11th Cir. 1996) (table).

      Mr. Clark filed the instant pro se motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), requesting that the district court reduce his prison

sentence based on his individual circumstances and the COVID-19 pandemic. He


                                           2
          USCA11 Case: 20-14432      Date Filed: 09/21/2021   Page: 3 of 6



argued that, in light of the COVID-19 pandemic, his underlying medical conditions

constituted an extraordinary and compelling circumstance justifying his release from

incarceration and the imposition of home confinement. He asserted that he suffered

from a history of prostate cancer, hypertension, glaucoma, shortness of breath, and

congestive heart failure.

      The government responded that the district court should deny without

prejudice Mr. Clark’s motion for failure to exhaust administrative remedies. It

argued that, though Mr. Clark had been denied compassionate release by his warden,

his administrative request was based on his age and existing medical conditions, and

not on the risks associated with COVID-19 (one of the bases for the current motion).

      On the merits, the government conceded that Mr. Clark’s medical

conditions—specifically, prostate cancer, cardiomyopathy, and type 2 diabetes—

could constitute extraordinary and compelling reasons for a sentence reduction in

light of COVID-19. But it argued that denial of the motion was appropriate because

Mr. Clark had failed to demonstrate that he was not a danger to the safety of the

others or the community or that the 18 U.S.C. § 3553(a) factors justified

compassionate release. The government noted that the district court at sentencing

had specifically considered the danger that Mr. Clark posed to the community and

argued that there was no basis for the court to find that he was no longer a danger.

The government further argued that Mr. Clark had not provided a proposed release


                                         3
           USCA11 Case: 20-14432            Date Filed: 09/21/2021       Page: 4 of 6



plan that would permit the court to assess his risk of contracting COVID-19 if

released, which it averred was also a sufficient ground to deny the motion.

       The district court denied Mr. Clark’s motion for compassionate release.

Although the court noted the government’s concession Mr. Clark’s medical

conditions rose to the level of extraordinary and compelling circumstances, it

determined that relief would not promote respect for the law or act as a deterrent and

found that Mr. Clark “was properly described as a danger to the community when

sentenced.” Mr. Clark filed a timely motion for reconsideration, which the district

court also denied.1

       On appeal, Mr. Clark argues that the district court erred by improperly

considering the § 3553(a) factors because his medical conditions constitute

compelling and extraordinary reasons exist for his release due to COVID-19. Mr.

Clark also contends that the court erred in finding he was a danger to the community

by relying solely on the determination at sentencing that he was the leader of a

criminal organization with five or more members.



1
  In his motion for reconsideration, Mr. Clark raised a new equal protection argument for the first
time. Because the newly-raised equal protection claim was not properly before the district court
in a motion brought pursuant to § 3582(c)(1)(A)(i) or in a motion for reconsideration—which
cannot be used to raise new arguments—we decline to address it here. See, e.g., In re Kellogg,
197 F.3d 1116, 1119 (11th Cir. 1999) (“The only grounds for granting [a Rule 59(e)] motion are
newly-discovered evidence or manifest errors of law or fact.”); Michael Linet, Inc. v. Village of
Wellington, 408 F.3d 757, 763 (11th Cir. 2005) (holding that parties “cannot use a Rule 59(e)
motion to relitigate old matters, raise argument or present evidence that could have been raised
prior to the entry of judgment”).
                                                4
          USCA11 Case: 20-14432        Date Filed: 09/21/2021    Page: 5 of 6



      We review for abuse of discretion a district court’s denial of a prisoner’s

§ 3582(c)(1)(A) motion. See United States v. Harris, 989 F.3d 908, 911 (11th Cir.

2021). A district court abuses its discretion if it applies an incorrect legal standard,

follows improper procedures in making the determination, or makes clearly

erroneous factual findings. Id. at 911–12.

      It is well established that a district court has no inherent authority to modify a

defendant’s sentence and may do so “only when authorized by a statute or rule.”

United States v. Puentes, 803 F.3d 597, 605–06 (11th Cir. 2015). But under Section

603(b) of the First Step Act a court may reduce a defendant’s sentence if, after

considering the § 3553(a) factors to the extent they are applicable, it finds that

extraordinary and compelling reasons warrant such a reduction and that a reduction

is consistent with applicable policy statements issued by the Sentencing

Commission. See 18 U.S.C. § 3582(c)(1)(A). The applicable policy statement is

found in U.S.S.G. § 1B1.13, and we have held that a sentence reduction for

compassionate release must be consistent with that statement. See United States v.

Bryant, 996 F.3d 1243, 1251-62 (11th Cir. 2021).

      The commentary to § 1B1.13 states that extraordinary and compelling reasons

exist under certain circumstances, provided that the court determines that the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g). See § 1B1.13, comment. (n.1). A supported


                                           5
           USCA11 Case: 20-14432          Date Filed: 09/21/2021       Page: 6 of 6



finding of dangerousness, therefore, is sufficient for denial of a compassionate

release motion.

       Here, the district court did not abuse its discretion when it denied the motion

for compassionate release. First, the court found that Mr. Clark was still a danger to

the safety of others or the community, and we see no reversible error in this regard.

Second, the court applied the correct legal standard and made it clear in its written

order that it had considered the § 3553(a) factors.

       We affirm the denial of Mr. Clark’s motion for compassionate release. 2

       AFFIRMED.




2
 Because we conclude that the district court did not abuse its discretion in denying Mr. Clark’s
motion on the merits, we need not address the government’s exhaustion argument. See Harris,
989 F.3d at 911 (holding that § 3582(c)(1)(A)’s “exhaustion requirement is not jurisdictional”).
                                               6